DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 January 2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 2, 3, 16, 26, 44-46 and 49-52 have been cancelled.  Claims 1, 4-15, 17-25, 27-43, 47, 48 and 53 have been considered on the merits.
Rejections not repeated from the previous Office Action are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 25 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 22 is confusing in its recitation of “with mutations selected from the group consisting of: W167H+H210N” since the “group” only contains one member.  Therefore, it is unclear if the claim is intended to encompass two polypeptides with separate mutations of W167H and H210N.  One possibility to overcome this rejection is to revise the claim to recite “with the mutations 
Claim 25 recites the polypeptide of claim 23, “wherein said polypeptide consists of the amino acid sequence of SEQ ID NO: 2 with mutations selected from the group consisting of: W167Y+H210N+V366I, and W167Y, wherein numbering is according to the amino acid sequence set forth in SEQ ID NO: 2.”  The recitation of “wherein said polypeptide consists of the amino acid sequence of SEQ ID NO: 2” is interpreted as meaning that the polypeptide must have SEQ ID NO: 2 containing only one of the mutations specified in the list which follows.  Thus, the claim is confusing because Claim 1 requires at least one mutation at positions 48, 210, 299, 339, and or 366 relative to SEQ ID NO: 2 but one of the mutations listed (W167Y) does not require a mutation at positions 48, 210, 299, 339, and/or 366 relative to SEQ ID NO: 2.  
Claim 27 also includes the claim language of a polypeptide which consists of the amino acid sequence of SEQ ID NO: 2.  The claim is confusing because Claim 1 requires at least one mutation at positions 48, 210, 299, 339, and/or 366 relative to SEQ ID NO: 2 yet Claim 27 does not recite any mutation at positions 48, 210, 299, 339, and/or 366 relative to SEQ ID NO: 2.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaasgaard et al. (US Publication No. 2014/0206026 – see the IDS filed 06 January 2021) in view of Geneseq Accession No. AAY97812 (published 21 August 2000).
Claim 27 recites the polypeptide of claim 1, wherein said polypeptide consists of the amino acid sequence of SEQ ID NO: 2 with a W167Y mutation.  Claim 25 includes a similar embodiment, i.e., a polypeptide which consists of the amino acid sequence of SEQ ID NO: 2 with a W167Y mutation.  These embodiments are the subject of this rejection.
Kaasgaard et al. describe variants of alpha-amylase (abstract).  Also described are nucleic acids and constructs encoding the variants, expression vectors comprising the nucleic acids and constructs, host cells comprising the nucleic acids, constructs and expression vectors, and production of the variants by the host cells (abstract; paragraphs [0279]-[0335]).  The variant alpha-amylases can be formulated in a detergent composition comprising anionic, cationic or nonionic surfactants, builders, bleaching systems and/or detergent adjunct materials (paragraphs [[0339]-[0381]).  The detergent composition can be in liquid or powder form for use in laundry or dishwashing operations (paragraphs [0382]-[0396]).  In one embodiment, the variant alpha-amylase is derived from a parent alpha-amylase having SEQ ID NO: 2 (paragraphs 
Kaasgaard et al. do not describe a parent alpha amylase having SEQ ID NO: 2 of the present application.
Geneseq Accession No. AAY97812 describes a Bacillus sp. alpha amylase which has an amino acid sequence 100% identical with SEQ ID NO: 2 of the present application.
	It would have been obvious to one of ordinary skill in the art to have used the alpha amylase described by Geneseq Accession No. AAY97812 as the parent alpha amylase for modification according to Kaasgaard et al. because the Geneseq alpha amylase is derived from Bacillus sp. and has great structural similarity to the Bacillus parent alpha amylases described by Kaasgaard et al. and would, therefore, be expected to perform in a similar manner.  Modification of the parent alpha amylase with a single mutation of W167Y is described by Kaasgaard et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.